DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Status of the Claims
The amendment/remarks received on 03/23/2021 have been entered and fully considered.  Claims 1, 3-4, 6, 8-10, 12, and 14 are pending.  Claim 1 is amended.  Claims 2, 5, 7, 11, and 13 are cancelled.  Claims 1, 3-4, 6, 8-10, 12, and 14 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-10, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the water-soluble polymer including a monomer unit derived from an N-hydroxyethylacrylamide monomer” in lines 4-5.  However, the limitation “a monomer unit derived from an N-hydroxyethylacrylamide monomer” (emphasis added) does not appear to be supported by the specification as filed.  The claim previously recited a genus (i.e. N-hydroxyalkyl(meth)acrylamide) but has been amended to recite a species of the genus.  The specification does not appear to support monomers derived from the species.  It is believed that an amendment reciting “the water-soluble polymer including 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-106488 A (“Otsuka” – machine translation filed by applicant 03/16/2018) in view of US 2016/0118663 A1 (“Maruhashi”) and JP 2013-131368 A (“Aso” – machine translation filed by applicant 03/16/2018).
Regarding claims 1, 8-10, and 14, Otsuka discloses a slurry for a storage battery negative electrode, a storage battery negative electrode comprising a layer formed by applying and drying the slurry, and a power storage device comprising the negative electrode (Abstract; [0001]).  The power storage device is a non-aqueous secondary battery ([0090]-[0093]).  The slurry comprises a binder comprising including a 
Otsuka does not expressly disclose an N-hydroxyethylacrylamide monomer in a proportion of at least 0.1 mass% and not more than 20 mass%.
However, Otsuka discloses the water-soluble polymer comprises a repeating unit of N-methylol methacrylamide or N-methylol acrylamide (i.e. N-hydroxymethyl(meth)acrylamide) ([0030]).  In Example 6, the monomer N-methylol acrylamide (NMAM) is contained in an amount of 1 mass%.  
  Aso discloses in the field of electrode binders containing (meth)acrylic acid monomers, that N-methylol (meth) acrylamide and N-hydroxyethyl acrylamide are equivalent (meth)acrylamide monomers ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the N-methylol methacrylamide of Otsuka for the N-hydroxyethyl acrylamide as taught by Aso because the two are equivalents known in the art for the same purpose.  See MPEP 2144.06.
In this combination, when the N-hydroxyethyl acrylamide of Aso is substituted for the N-methylol acrylamide (NMAM) of Otsuka in Example 6, the N-hydroxyethyl acrylamide is contained in an amount of 1 mass%.
Otsuka does not expressly disclose the binder composition further comprises a particulate polymer, the particulate polymer including at least one of a styrene-butadiene copolymer and an acrylic polymer.
Maruhashi discloses an aqueous slurry for the positive electrode of a lithium ion secondary battery comprising a water-soluble polymer and a particulate binder (Abstract).  The particulate binder may comprise an acrylic polymer ([0121]-[0144]).  The particulate binder can hold the components included in the positive electrode mixed material layer to prevent separation of these components from the positive electrode mixed material layer.  When immersed in an electrolysis solution, the particulate binder in the positive electrode mixed material layer generally maintains a granular shape, while absorbing the electrolysis solution and swelling so as to bind the positive electrode active materials and prevent the positive electrode active material from coming off the current collector ([0119]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the particulate binder as taught by Maruhashi.
Regarding claim 3, modified Otsuka discloses the binder composition of claim 1.  Otsuka further discloses the water-soluble polymer contains an acid containing monomer, such as acrylic acid, in an amount of 5-25 mass% ([0031]-[0032]).
Regarding claim 4, modified Otsuka discloses the binder composition of claim 3.  Otsuka further discloses the acid group can be neutralized by adding a neutralizing salt, such as a Li salt, Na salt, or K salt ([0049]), thereby making the acid group-containing monomer unit be at least partially in the form of a monovalent metal salt of an acid  group-containing monomer unit.
Regarding claims 6 and 12, modified Otsuka discloses the binder composition of claims 1 and 5.  It is deemed that a degree of swelling in electrolysis solution of a factor 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, the prior art discloses the same binder composition as presently recited.
Regarding claim 14, modified Otsuka discloses the slurry composition of claim 8.  As to the amount of the particulate binder, Maruhashi teaches the total amount of the water-soluble polymer and particulate binder used in the disclosed slurry composition is, with respect to 100 parts by mass of the positive electrode active material, preferably 1 part by mass or greater and 5 parts by mass or less ([0153]).  Maruhashi further .

Response to Arguments
Due to the incorporation of the subject matter of claim 7 into claim 1, the previous rejection of claims 1, 3-4, 6, 8-10, 12, and 14 under 35 USC 103 over JP 2015-106488 A (“Otsuka”) in view of US 2016/0118663 A1 (“Maruhashi”) has been withdrawn.  
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.
Applicant’s principal argument is the presence of unexpected results in the claimed invention.  Applicant argues that the data presented in the specification shows N-hydroxyethylacrylamide provides unexpected results over N-methylol (meth) acrylamide.  This argument is unpersuasive.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In this case, applicant has presented only a single data point for N-HMAA (i.e. N-hydroxymethylacrylamide or N-methylol acrylamide).
Furthermore, it is noted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that the water soluble polymer of the examples contains an acrylic acid monomer (an acid group-containing monomer) in an amount of 5 to 30 mass%, while this limitation is not found in the broadest claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727